Citation Nr: 1539998	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-11 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include generalized anxiety disorder, social phobia, agoraphobia, and depression.

2. Entitlement to service connection for a psychiatric disorder, to include generalized anxiety disorder, social phobia, agoraphobia, and depression.

3. Whether new and material evidence has been received to reopen a claim for service connection for headaches.

4. Whether new and material evidence has been received to reopen a claim for service connection for acid reflux.

5. Whether new and material evidence has been received to reopen a claim for service connection for elevated triglycerides.

6. Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

7. Entitlement to an increased rating, to include an earlier effective date, for tinnitus.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2015, the RO granted service connection and a 10 percent rating for tinnitus.  The RO also declined to reopen claims for service connection for headaches, acid reflux, elevated triglycerides, and hypertension.  The Veteran submitted a timely notice of disagreement in January 2015.  Unfortunately, a statement of the case (SOC) has not been issued addressing these matters and as such, these matters are addressed in the remand below.  Manlincon v. West, 12 Vet. App. 238 (1999).

Subsequent to the issuance of the February 2014 statement of the case addressing whether new and material evidence had been submitted to reopen the claim for service connection for a psychiatric disorder, the Veteran submitted new evidence for consideration.  She also submitted a waiver of initial RO review of this evidence.  Therefore, the Board may proceed to adjudicate the claim.  38 C.F.R. § 20.1304 (2014).

The issues of entitlement to service connection for psychiatric disorder, to include generalized anxiety disorder, social phobia, agoraphobia, and depression; whether new and material evidence has been received to reopen claims for service connection for headaches, acid reflux, elevated triglycerides, and hypertension; and entitlement to an increased rating and earlier effective date for service-connected tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The RO denied service connection for a psychiatric disorder, to include anxiety and depression, in January 2005; the Veteran did not perfect an appeal and the rating decision became final.
 
2. Since the January 2005 rating decision, the Veteran has submitted new and material evidence in support of her claim for service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1. The January 2005 rating decision that denied service connection for a psychiatric disorder, to include anxiety and depression, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).

2. New and material evidence pertaining to the claim for service connection for a psychiatric disorder has been received since the January 2005 rating decision and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veteran's Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, the RO denied service connection for anxiety and depression in January 2005 because service treatment records were silent for treatment of a mental health disorder and the first evidence of treatment was in 1993.  Subsequent to this rating decision, among other evidence, the Veteran submitted a private medical opinion indicating that the Veteran's service-connected ankle condition and tinnitus causes or aggravates the Veteran's mental health disorder.  Consequently, the Board finds that new and material evidence has been received and that the claim for service connection for a psychiatric disorder must be reopened for consideration on the merits.  To this extent the appeal is granted.


ORDER

New and material evidence has been received regarding the claim of entitlement to service connection for a psychiatric disorder and the claim is reopened for adjudication on the merits.


REMAND

Reason for Remand: To schedule a VA examination and for issuance of a statement of the case.

The Veteran seeks service connection for a psychiatric disorder, to include generalized anxiety disorder, social phobia, agoraphobia, and depression ("psychiatric disorder").  In June 2015, the Veteran submitted an examination report and opinions from a private provider indicating a relationship between psychiatric disorders and service and/or service-connected disabilities.  In one section of the report, the provider stated that the Veteran's service-connected tinnitus and right ankle dysthesia manifest as major depressive disorder and anxiety disorder.  She opined that the service-connected disabilities caused these disorders.  In another section, the provider opined that the Veteran's service-connected tinnitus and right ankle dysthesia are more likely than not aggravating the Veteran's major depressive and anxiety disorders.  Neither opinion is supported by adequate rationale.  Regarding rationale, the provider cites to medical literature that examines general links between physical and mental disorders but she does not explain why the Veteran's service-connected disabilities have caused the psychiatric disorders or aggravated her psychiatric disorders beyond the normal progression of the disease.  Given the internal inconsistency of the private examiner's findings and lack of fact specific rationale supporting the opinions, the Board finds that the examination report is inadequate for rating purposes.

In light of the Court's findings in McLendon v. Nicholson, 20 Vet. App. 79 (2006) and the June 2015 provider's finding of possible relationships between the Veteran's psychiatric disorders and service or service-connected disabilities, the Board finds that a remand is necessary to afford the Veteran an adequate VA examination to explore the relationships, if any, between her psychiatric disorders and service and/or her service-connected disabilities.

As noted above, the Veteran submitted a timely notice of disagreement with the January 2015 rating decision that granted service connection and an initial 10 percent rating for tinnitus, and declined to reopen claims for service connection for headaches, acid reflux, elevated triglycerides, and hypertension.  Unfortunately, a SOC has not been issued addressing these matters.  When a notice of disagreement has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon, 12 Vet. App. 238.  Therefore, these issues must be remanded for issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon, 12 Vet. App. 238.  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file updated VA treatment records and any treatment records identified by the Veteran, if any.

2. After records are obtained to the extent available, schedule the Veteran for a VA mental health examination with a VA psychologist or psychiatrist to obtain medical opinions regarding the etiology of any currently diagnosed psychiatric disorders, to include generalized anxiety disorder, social phobia, agoraphobia, and depression.  The electronic claims file on Virtual VA and VBMS must be made available to the examiner and all evidence, to include lay statements made by the Veteran, should be reviewed.

Based on a review of all evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder is due to service.  The examiner must also opine whether any currently diagnosed psychiatric disorder was caused by or has been aggravated (permanently worsened) by the Veteran's service-connected disabilities, to include tinnitus, right ankle ligament damage, and right ankle dysthesia.

An opinion as to BOTH causation and aggravation must be rendered as to all psychiatric disorders diagnosed.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner determines that the psychiatric disorder is aggravated by the service-connected tinnitus or right ankle disabilities, the examiner must determine a baseline level of severity of the psychiatric disorder, established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the psychiatric disorder.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Then, readjudicate the Veteran's claim for service connection for a psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and her attorney should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

4. Issue a statement of the case containing all applicable laws and regulations on the issues of entitlement to an increased rating and earlier effective date for tinnitus, and issues of whether new and material evidence has been submitted to reopen claims for service connection for headaches, acid reflux, elevated triglycerides, and hypertension.  Manlincon, 12 Vet. App. 238.  The Veteran should be advised of the time period in which to perfect her appeal.  Only if the Veteran's perfects an appeal for any of these issues, then such should return to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


